       Case 3:18-cv-00055-DPM Document 80 Filed 05/18/21 Page 1 of 3




           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

CHRIS FINLEY,
Special Administrator of the Estate of
Christopher Grant Finley                                    PLAINTIFF

v.                        No. 3:18-cv-55-DPM

HEATH LOGGAINS and
CITY OF JONESBORO, ARKANSAS                             DEFENDANTS

                                ORDER
     1. Pretrial and Trial Architecture.      On the first day of trial,
7 June 2021, we'll have a final pretrial at noon in Jonesboro chambers.
We'll start with the venire at 1:00 p.m. Counsel should be prepared to
open Monday afternoon. Each side gets thirty minutes to open. We'll
start the proof at 8:30 Tuesday morning. Each side will have forty-five
minutes to close.
     2. Jury Instructions. The Court is attaching its working drafts of
(1) the voir dire, (2) the preliminary instructions, (3) the final
instructions-liability phase, (4)       verdict no. 1, (5) the final
instructions - damages phase, and (6) verdict no. 2.          The Court
appreciated the parties' proposals. Please file any objection to, or
suggestion about, the voir dire or the preliminary instructions
by 25 May 2021. Hold objections about the other drafts until trial. We'll
work on them then.
        Case 3:18-cv-00055-DPM Document 80 Filed 05/18/21 Page 2 of 3




      3. The Court also appreciates Defendants' supplemental briefing
on the lingering issues about municipal liability. Defendants' renewed
request for qualified immunity for Loggains, Doc. 74 at 7-10, is denied
without prejudice. Fact issues remain. Doc. 67, passim. Defendants'
request for a final ruling on potential municipal liability, Doc. 74 at 5-6,
is likewise denied without prejudice. The Court's mind has still not
come to rest about ARK. CODE ANN. § 21-9-301, malice, and intentional
conduct. Defendants' embedded motions in limine, Doc. 79 at 1-3, are
denied without prejudice.      The deadline for motions in limine has
passed, Doc. 69. The Court will deal with these evidentiary issues at
trial. Defendants are correct that punitive damages are not available
against Jonesboro under state or federal law. City of Newport v. Fact
Concerts, Inc., 453 U.S. 247, 271 (1981); Thompson v. Montgomery, 2007
WL 1875787, at *7 (E.D. Ark. 28 June 2007) (construing ACRA claims in
accordance with§ 1983).
      4. Witnesses and Exhibits.          By the close of business on
Wednesday, 2 June 2021, the parties must submit their final lists of
witnesses and exhibits, the original pre-marked exhibits, and the
Court's courtesy copy, in three-ring binders to Little Rock chambers.
Please also include an electronic copy of each item. And please use the
Court's forms for both exhibit and witness lists. If the parties plan to
use electronic exhibits, they should have paper copies available as a
fall-back.


                                    -2-
       Case 3:18-cv-00055-DPM Document 80 Filed 05/18/21 Page 3 of 3




     5. Voir Dire. The Court will conduct most of the questioning,
with follow-up by each side-ten to fifteen minutes at most. Please
focus your questioning. Voir dire is not a time to explain the law or the
burden of proof, to explain what the case is about, to seek
commitments, or to pump the potential jurors full of fairness. Instead,
please ask lean questions about potential jurors' experiences and views
to ferret out bias. If the parties would prefer to have the Court ask
certain questions, please submit them to chambers for consideration by
25 May 2021.
     6. Objections. Avoid speaking objections during the trial. A
word or two will do. If the Court needs to hear more, we'll have a bench
conference.
     So Ordered.



                                  D .P. Marshall Jr.
                                  United States District Judge




                                   -3-
